NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 11, 2015* 
                                  Decided May 11, 2015 
                                              
                                          Before 
 
                         JOEL M. FLAUM, Circuit Judge 
                          
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 14‐3685 
 
BERNARD HENNEBERGER,                              Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of Illinois.
                                                   
      v.                                          No. 14‐cv‐00920‐MJR‐SCW 
                                                   
TICOM GEOMATICS, INC., et al.,                    Michael J. Reagan, 
      Defendants‐Appellees.                       Chief Judge. 
 
                                        O R D E R 

       Bernard Henneberger appeals the dismissal of his complaint for lack of personal 
jurisdiction. We agree with the district court that Henneberger did not make a prima 
facie showing of the court’s personal jurisdiction over the defendants, and affirm. 

      Henneberger filed this breach‐of‐contract lawsuit in state court against his former 
employer, Ticom Geomatics, Inc.; Mark Leach, the president of Ticom; David Feuerstein, 
a manager at Ticom; and two companies with an ownership interest in Ticom—Six3 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3685                                                                      Page 2 
 
Systems, Inc. and CACI International, Inc. He alleged that in 1998 he began working at 
Ticom, which (so far as we can tell from the complaint) provides geolocation 
technologies to the intelligence community. As he alleged, Leach and Feuerstein 
promised him an equity interest or proceeds of up to $1,000,000 if the company were 
ever sold, but he received nothing when Ticom was sold to Six3 or later when Six3 and 
its subsidiary Ticom were sold to CACI. 

       The defendants removed the case to federal court and moved to dismiss for lack 
of personal jurisdiction. They submitted affidavits denying any significant activities or 
contacts took place in Illinois; the defendants also attached two employment 
agreements—a nondisclosure agreement and a compensation offer letter—purportedly 
signed by Henneberger in December 2002. 

       Henneberger, for his part, emphasized defendants’ “very significant contacts” 
with Illinois and Ticom’s once being owned by “GTCR,” a Chicago‐based investment 
firm that is not a party to the case. Henneberger also sought sanctions under Federal 
Rule of Civil Procedure 11, charging the defendants with forging his signature on the 
employment agreements in order to defraud the court. 

        The district court granted the defendants’ motion and dismissed the case for lack 
of personal jurisdiction, concluding that Henneberger had failed to establish a prima 
facie case of personal jurisdiction. It noted that Henneberger’s bald assertion that the 
defendants had minimum contacts with Illinois was not enough to make a prima facie 
case. The court denied Henneberger’s motion for sanctions as moot. 

        In a cursory brief, Henneberger asks us to consider new evidence that he did not 
submit to the district court—an affidavit and news accounts about GTCR that ostensibly 
show that GTCR owned Ticom at one point—and argues that it demonstrates minimum 
contacts between the defendants and Illinois. But we will not consider this evidence for 
the first time on appeal. See Ruvalcaba v. Chandler, 416 F.3d 555, 562 n.2 (7th Cir. 2005). 

        The district court correctly concluded that Ticom and the other defendants had 
neither sufficient minimum contacts with Illinois for specific jurisdiction, nor continuous 
and systematic relations with Illinois as required for general jurisdiction. A federal 
district court sitting in diversity applies the personal jurisdiction rules of the state in 
which it sits, and Illinois law allows personal jurisdiction over a defendant to the extent 
permitted by the Due Process Clause, which authorizes personal jurisdiction over 
out‐of‐state defendants when they have sufficient minimum contacts with the forum 
state. See 735 ILCS 5/2‐209(c); Kipp v. Ski Enter. Corp. of Wis., No. 14‐2527, 2015 WL 
No. 14‐3685                                                                            Page 3 
 
1692875, at *2 (7th Cir. Apr. 15, 2015). When a district court relies solely on written 
materials to rule on a defendant’s motion to dismiss for lack of personal jurisdiction, a 
plaintiff bears the burden of establishing a prima facie case of personal jurisdiction. 
See Kipp, 2015 WL 1692875, at *2. Henneberger failed to do so. He merely asserted in his 
pleadings that the defendants had minimum contacts with Illinois, but offered no 
evidence to support this contention; this is insufficient in light of the defendants’ 
affidavits. See Purdue Research Found. v. Sanofi‐Synthelabo, S.A., 338 F.3d 773, 782–83 
(7th Cir. 2003). 

      In a motion, Henneberger also asks us to forward the record in this case to the 
United States Attorney so that the government may investigate the defendants’ 
purported forgery and perjury relating to the filing of documents with Henneberger’s 
forged signature. The motion is denied. 

                                                                                AFFIRMED.